UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33303 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 65-1295427 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Louisiana St, Suite 4300, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 584-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R. As of April 30, 2013, there were 102,777,067 common units and 2,097,492 general partner units outstanding. PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 4 Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 4 Consolidated Statements of Operations for the three months ended March 31, 2013 and 2012 5 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2013 and 2012 6 Consolidated Statements of Changes in Owners' Equity for the three months ended March 31, 2013 and 2012 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2013 and 2012 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4. Controls and Procedures. 43 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 43 Item 1A. Risk Factors. 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 43 Item 3. Defaults Upon Senior Securities. 43 Item 4. Mine Safety Disclosures. 43 Item 5. Other Information. 43 Item 6. Exhibits. 44 SIGNATURES Signatures 46 1 Table of Contents CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Targa Resources Partners LP’s (together with its subsidiaries, “we,” “us,” “our,” or “the Partnership”) reports, filings and other public announcements may from time to time contain statements that do not directly or exclusively relate to historical facts. Such statements are “forward-looking statements.” You can typically identify forward-looking by the use of forward-looking statements, such as “may,” “could,” “project,” “believe,” “anticipate,” “expect,” “estimate,” “potential,” “plan,” “forecast” and other similar words. All statements that are not statements of historical facts, including statements regarding our future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. These forward-looking statements reflect our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors, many of which are outside our control. Important factors that could cause actual results to differ materially from the expectations expressed or implied in the forward-looking statements include known and unknown risks. Known risks and uncertainties include, but are not limited to, the risks set forth in “Part II – Other Information, Item 1A. Risk Factors.” of this Quarterly Report on Form 10-Q (“Quarterly Report”) as well as the following risks and uncertainties: · our ability to access the debt and equity markets, which will depend on general market conditions and the credit ratings for our debt obligations; · the amount of collateral required to be posted from time to time in our transactions; · our success in risk management activities, including the use of derivative instruments to hedge commodity risks; · the level of creditworthiness of counterparties to transactions; · changes in laws and regulations, particularly with regard to taxes, safety and protection of the environment; · the timing and extent of changes in natural gas, natural gas liquids (“NGL”), crude oil and other commodity prices, interest rates and demand for our services; · weather and other natural phenomena; · industry changes, including the impact of consolidations and changes in competition; · our ability to obtain necessary licenses, permits and other approvals; · the level and success of crude oil and natural gas drilling around our assets, our success in connecting natural gas supplies to our gathering and processing systems, oil supplies to our gathering systems and NGL supplies to our logistics and marketing facilities and our success in connecting our facilities to transportation and markets; · our ability to grow through acquisitions or internal growth projects and the successful integration and future performance of such assets; · general economic, market and business conditions; and · the risks described elsewhere in “Part II – Other Information, Item 1A. Risk Factors” of this Quarterly Report, our Annual Report on Form 10-K for the year ended December 31, 2012 (“Annual Report”) and our reports and registration statements filed from time to time with the United States Securities and Exchange Commission (“SEC”). Although we believe that the assumptions underlying our forward-looking statements are reasonable, any of the assumptions could be inaccurate, and, therefore, we cannot assure you that the forward-looking statements included in this Quarterly Report will prove to be accurate. Some of these and other risks and uncertainties that could cause actual results to differ materially from such forward-looking statements are more fully described in “Part II – Other Information, Item 1A. Risk Factors.” in this Quarterly Report and in our Annual Report. Except as may be required by applicable law, we undertake no obligation to publicly update or advise of any change in any forward-looking statement, whether as a result of new information, future events or otherwise. 2 Table of Contents As generally used in the energy industry and in this Quarterly Report, the identified terms have the following meanings: Bbl Barrels (equal to 42 U.S. gallons) Btu British thermal units, a measure of heating value BBtu Billion British thermal units /d Per day /hr Per hour gal U.S. gallons GPM Liquid volume equivalent expressed as gallons per 1000 cu. ft. of natural gas LPG Liquefied petroleum gas MBbl Thousand barrels MMBbl Million barrels MMBtu Million British thermal units MMcf Million cubic feet NGL(s) Natural gas liquid(s) NYMEX New York Mercantile Exchange GAAP Accounting principles generally accepted in the United States of America NYSE New York Stock Exchange Price Index Definitions IF-NGPL MC Inside FERC Gas Market Report, Natural Gas Pipeline, Mid-Continent IF-PB Inside FERC Gas Market Report, Permian Basin IF-WAHA Inside FERC Gas Market Report, West Texas WAHA NY-WTI NYMEX, West Texas Intermediate Crude Oil OPIS-MB Oil Price Information Service, Mont Belvieu, Texas 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TARGA RESOURCES PARTNERS LP CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (In millions) ASSETS Current assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $0.7 million and $0.7 million Inventories Assets from risk management activities Other current assets Total current assets Property, plant and equipment Accumulated depreciation ) ) Property, plant and equipment, net Other intangible assets, net Long-term assets from risk management activities Investment in unconsolidated affiliate Other long-term assets Total assets $ $ LIABILITIES AND OWNERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable to Targa Resources Corp. Liabilities from risk management activities Total current liabilities Long-term debt Long-term liabilities from risk management activities Deferred income taxes Other long-term liabilities Commitments and contingencies (see Note 12) Owners' equity: Common unitholders (102,777,067 and 100,095,989 units issued and outstanding as of March 31, 2013 and December 31, 2012) General partner (2,097,492 and 2,042,776 units issued and outstanding as of March 31, 2013 and December 31, 2012) Accumulated other comprehensive income Noncontrolling interests in subsidiaries Total owners' equity Total liabilities and owners' equity $ $ See notes to consolidated financial statements. 4 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In millions, except per unit amounts) Revenues $ $ Costs and expenses: Product purchases Operating expenses Depreciation and amortization expenses General and administrative expenses Income from operations Other income (expense): Interest expense, net ) ) Equity earnings Other ) ) Income before income taxes Income tax expense: Current ) ) Deferred ) Net income Less: Net income attributable to noncontrolling interests Net income attributable to Targa Resources Partners LP $ $ Net income attributable to general partner $ $ Net income attributable to limited partners Net income attributable to Targa Resources Partners LP $ $ Net income per limited partner unit - basic $ $ Net income per limited partner unit - diluted $ $ Weighted average limited partner units outstanding - basic Weighted average limited partner units outstanding - diluted See notes to consolidated financial statements. 5 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended March 31, (Unaudited) (In millions) Net income $ $ Other comprehensive income (loss): Commodity hedging contracts: Change in fair value ) Settlements reclassified to revenues ) ) Interest rate swaps: Settlements reclassified to interest expense, net Other comprehensive income (loss) ) Comprehensive income Less: Comprehensive income attributable to noncontrolling interests Comprehensive income attributable to Targa Resources Partners LP $ $ See notes to consolidated financial statements. 6 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CHANGES IN OWNERS' EQUITY Accumulated Limited General Other Non- Partner Partner Comprehensive controlling Units Amount Units Amount Income (Loss) Interests Total (Unaudited) (In millions, except units in thousands) Balance December 31, 2012 $ Compensation on equity grants 13 - Accrual of distribution equivalent rights - ) - ) Proceeds from equity offerings 54 - - Distributions to noncontrolling interests - ) ) Contributions from noncontrolling interests - Other comprehensive loss - ) - ) Net income - - - Distributions - ) - ) - - ) Balance March 31, 2013 $ Balance, December 31, 2011 $ $ $ ) $ $ Compensation on equity grants 10 - Proceeds from equity offerings 90 - - Contributions from Targa Resources Corp. - Distributions to noncontrolling interests - ) ) Contributions from noncontrolling interests - Other comprehensive income - Net income - - - Distributions to unitholders - ) - ) - - ) Balance March 31, 2012 $ $ $ ) $ $ See notes to consolidated financial statements. 7 Table of Contents TARGA RESOURCES PARTNERS LP CONSOLIDATED STATEMENTS OF CASH FLOWS Three months ended March 31, (Unaudited) (In millions) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization in interest expense Compensation on equity grants Depreciation and amortization expense Accretion of asset retirement obligations Deferred income tax expense Equity earnings, net of distributions ) - Risk management activities ) Gain on sale or disposition of assets ) - Changes in operating assets and liabilities: Receivables and other assets Inventory Accounts payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities Outlays for property, plant and equipment ) ) Investment in unconsolidated affiliate - ) Return of capital from unconsolidated affiliate - Other, net ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from borrowings under credit facility Repayments of credit facility ) ) Proceeds from issuance of senior notes - Proceeds from accounts receivable securitization facility - Repayments of accounts receivable securitization facility ) - Costs incurred in connection with financing arrangements ) ) Proceeds from equity offerings Distributions to unitholders ) ) General partner contributions - Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Net cash provided by (used in ) financing activities ) Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to consolidated financial statements. 8 Table of Contents TARGA RESOURCES PARTNERS LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1 — Organization and Operations Our Organization Targa Resources Partners LP is a publicly traded Delaware limited partnership formed in October 2006 by Targa Resources Corp. (“Targa” or “Parent”). Our common units, which represent limited partner interests in us, are listed on the NYSE under the symbol “NGLS.” In this Quarterly Report, unless the context requires otherwise, references to “we,” “us,” “our” or the “Partnership” are intended to mean the business and operations of Targa Resources Partners LP and its consolidated subsidiaries. Targa Resources GP LLC is a Delaware limited liability company formed by Targa in October 2006 to own a 2% general partner interest in us. Its primary business purpose is to manage our affairs and operations. Targa Resources GP LLC is an indirect wholly-owned subsidiary of Targa. As of March 31, 2013, Targa owned a 14.3% interest in us in the form of 2,097,492 general partner units and 12,945,659 common units. In addition, Targa Resources GP LLC also owns incentive distribution rights (“IDRs”), which entitle it to receive increasing cash distributions up to 48% of distributable cash for a quarter. Allocation of costs The employees supporting our operations are employed by Targa Resources LLC, a Delaware limited liability company and an indirect wholly-owned subsidiary of Targa. Our financial statements include the direct costs of Targa employees deployed to our operating segments, as well as an allocation of costs associated with our usage of Targa centralized general and administrative services. Our Operations We are engaged in the business of gathering, compressing, treating, processing and selling natural gas; storing, fractionating, treating, transporting and selling natural gas liquids (“NGL”) and NGL products; gathering, storingand terminaling crude oil; and storing, terminaling and selling refined petroleum products. See Note 13 for certain financial information for our business segments. Note 2 — Basis of Presentation We have prepared these unaudited consolidated financial statements in accordance with GAAP for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. While we derived the year-end balance sheet data from audited financial statements, this interim report does not include all disclosures required by GAAP for annual periods. These unaudited consolidated financial statements and other information included in this Quarterly Report should be read in conjunction with our consolidated financial statements and notes thereto included in our Annual Report. The unaudited consolidated financial statements for the three months ended March 31, 2013 and 2012 include all adjustments which we believe are necessary for a fair presentation of the results for interim periods. All significant intercompany balances and transactions have been eliminated in consolidation. Certain amounts in prior periods may have been reclassified to conform to the current year presentation. Our financial results for the three months ended March 31, 2013 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2013. 9 Table of Contents Note 3 — Significant Accounting Policies Accounting Policy Updates/Revisions The accounting policies that we follow are set forth in Note 3 of the Notes to Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2012. Significant updates or revisions to these policies during the three months ended March 31, 2013 are shown below. Accounts Receivable Securitization Facility Under our Accounts Receivable Securitization Facility (the “Securitization Facility’), proceeds from the sales of certain receivables are treated as collateralized borrowings in our financial statements. All amounts outstanding under the Securitization Facility are reflected as long-term debt on our balance sheets to the extent that we have the ability and intent to fund the Securitization Facility’s borrowings on a long-term basis. Proceeds and repayments under the Securitization Facility are reflected as cash flows from financing activities on our statements of cash flows. Intangible Assets Intangible assets arose from producer dedications under long-term contracts and customer relationships associated with businesses acquisitions. The fair value of these acquired intangible assets was determined at the date of acquisition based on the present value of estimated future cash flows. Amortization expense attributable to these assets is recorded in a manner that closely resembles the expected pattern in which we benefit from services provided to customers. Recent Accounting Pronouncements In January 2013, the FASB issued Accounting Standards Update No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities, which clarifies that ASU 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities, applies to financial instruments or derivative transactions accounted for under ASC 815. The amendments require disclosures to present both gross and net amounts of derivative assets and liabilities that are subject to master netting arrangements with counterparties. We currently present our derivative assets and liabilities gross on our statement of financial position. We have provided additional disclosures regarding the gross and net amounts of derivative assets and liabilities in Note 10 in accordance with these new standards updates. Note 4 –Business Acquisitions On December 31, 2012, we completed the acquisition of Saddle Butte Pipeline, LLC’s ownership of its Williston Basin crude oil pipeline and terminal system and its natural gas gathering and processing operations (collectively “Badlands”). Pursuant to the Membership Interest Purchase and Sale Agreement dated November 19, 2012 (the “MIPSA”), the acquisition is subject to a contingent payment of $50 million (“the contingent consideration”) if aggregate crude oil gathering volumes exceed certain stipulated monthly thresholds during the period from January 2013 through June 2014.If the threshold is not attained during the contingency period, no payment is owed. Accounting standards require that the contingent consideration be recorded at fair value at the date of acquisition and revalued at subsequent reporting dates under the acquisition method of accounting and revalued during the contingency period. At December 31, 2012, we recorded a $15.3 million accrued liability representing the fair value of this contingent consideration, determined by a probability based model measuring the likelihood of meeting certain volumetric measures identified in the MIPSA. Future changes in the fair value of this accrued liability are included in earnings and reported as Other income (expense) in the Consolidated Statement of Operations. At March 31, 2013, we re-estimated the contingent consideration to be $15.6 million, an increase of $0.3 million attributable to accretion of the discount factor due to the passage of time. Our current assessment of other valuation variables and factors has not changed since the acquisition date. 10 Table of Contents Our Annual Report on Form 10-K included the pro-forma schedule information for the year ended 2012. The following table presents updated 2012 pro forma information to reflect the effects of our 2013 policy decisions regarding depreciation and amortization of acquired properties and intangible assets, as described below. The following table also presents quarterly unaudited pro forma information for the three months ended March 31, 2012 for comparative purposes in this quarterly report. Year Ended December 31, 2012 Three Months Ended As reported in 10-K Pro forma March 31, 2012 ( In millions except per unit amounts) Revenues $ $ $ Net income Net income attributable to limited partners Net income per limited partner unit - Basic and diluted $ $ $ We applied the same assumptions used in preparing the year-end pro forma schedules reported in our Annual Report on Form 10-K except for the following adjustments to conform to our current accounting policies: · depreciation expenses associated with the fair value adjustments to property, plant and equipment using straight-line method over a useful life of 15-20 years. The pro forma information included in our 2012 Form 10-K utilized a 30 year useful life; · amortization expenses associated with the fair value adjustments to definite-lived intangibles in a manner that closely resembles the expected pattern in which we benefit from services provided to customers, over a useful life of 20 years. The pro forma information included in our 2012 10-K utilized a straight-line method over a 30 year life; and · adjustment to pro forma revenues to report purchases, and sales on a net, rather than gross, basisfor certain Badlands natural gas processing agreements in which we are in substance an agent rather than a principal. Note 5 — Inventories The components of inventories consisted of the following: March 31, 2013 December 31, 2012 Natural gas liquids $ $ Materials and supplies $ $ 11 Table of Contents Note 6 — Property, Plant and Equipment and Intangible Assets Estimated useful lives March 31, 2013 December 31, 2012 (In years) Gathering systems $ $ 5 to 20 Processing and fractionation facilities 5 to 25 Terminaling and storage facilities 5 to 25 Transportation assets 10 to 25 Other property, plant and equipment 3 to 25 Land - Construction in progress - Property, plant and equipment $ $ Accumulated depreciation ) ) Property, plant and equipment, net $ $ Intangible assets $ $ 20 Accumulated amortization ) - Intangible assets, net $ $ Intangible assets consist of customer contracts and customer relationships acquired in business acquisitions. The fair value of these acquired intangible assets was determined at the date of acquisition based on the present value of estimated future cash flows. Key valuation assumptions include probability of contracts under negotiation, renewals of existing contracts, economic incentives to retain customers, past and future volumes, current and future capacity of the gathering system, pricing volatility and the discount rate. Customer contracts and customer relationships related to the Badlands system have an estimated economic useful life of 20 years. Amortization expense attributable to these assets is recorded using a method that closely reflects the cash flow pattern underlying the intangible asset valuation. Our estimated amortization expense for our intangible assets for each of the next five calendar years (2013-2017) is approximately $27.1 million, $61.4 million, $80.1 million, $88.3 million and $81.5 million. Note 7 — Accounts Payable and Accrued Liabilities The components of accounts payable and accrued liabilities consisted of the following: March 31, 2013 December 31, 2012 Commodities $ $ Other goods and services Interest Other $ $ 12 Table of Contents Note 8 — Debt Obligations March 31, December 31, Senior secured revolving credit facility, variable rate, due October 2017 (1) $ $ Senior unsecured notes, 11¼% fixed rate, due July 2017 Unamortized discount ) ) Senior unsecured notes, 7⅞% fixed rate, due October 2018 Senior unsecured notes, 6⅞% fixed rate, due February 2021 Unamortized discount ) ) Senior unsecured notes, 6⅜% fixed rate, due August 2022 Senior unsecured notes, 5¼% fixed rate, due May 2023 Accounts receivable securitization facility, due January 2014 (2) - $ $ Letters of credit outstanding $ $ As of March 31, 2013, availability under our $1.2 billion senior secured revolving credit facility was $581.8 million. All amounts outstanding under the Securitization Facility are reflected as long-term debt in our balance sheet to the extent that we have the ability and intent to fund the Securitization Facility’s borrowing with availability under our long-term Senior Secured Credit Facility (the “TRP Revolver”). The following table shows the range of interest rates and weighted average interest rate incurred on our variable-rate debt obligations during the three months ended March 31, 2013: Range of Interest Rates Incurred Weighted Average Interest Rate Incurred Senior secured revolving credit facility 1.9% - 4.5% 2.2% Accounts receivable securitization facility 0.9% 0.9% Compliance with Debt Covenants As of March 31, 2013, we were in compliance with the covenants contained in our various debt agreements. Accounts Receivable Securitization Facility In January 2013, we entered into the Securitization Facility to provide up to $200 million of borrowing capacity at commercial paper rates plus a margin through January 2014. Under this Securitization Facility, one of our consolidated subsidiaries (Targa Liquids Marketing and Trade LLC or “TLMT”) sells or contributes receivables, without recourse, to another of our consolidated subsidiaries (Targa Receivables LLC or “TRLLC”), a special purpose consolidated subsidiary created for the sole purpose of this Securitization Facility. TRLLC, in turn, sells an undivided percentage ownership in the eligible receivables to a third-party financial institution. Eligible TRLLC receivables up to the amount of the outstanding debt under the Securitization Facility are not available to satisfy the claims of the creditors of TLMT or us. Any excess receivables are eligible to satisfy the claims of creditors of TLMT or us. Note 9 — Partnership Units and Related Matters Public Offerings of Common Units In 2012, we filed with the SEC a universal shelf registration statement that, subject to effectiveness at the time of use, allows us to issue up to an aggregate of $300 million of debt or equity securities (the “2012 Shelf”). The 2012 Shelf expires in August 2015. In August 2012, we entered into an Equity Distribution Agreement (“2012 EDA”) with Citigroup Global Markets Inc. (“Citigroup”) pursuant to which we may sell, at our option, up to an aggregate of $100 million of our common units through Citibank, as sales agent, under the 2012 Shelf. Settlement for sales of common units will occur on the third business day following the date on which any sales were made in return for payment of the net proceeds to us. During the three months ended 2013, we issued 2,420,046 common units under the 2012 EDA and received gross proceeds of $96.7 million pursuant to the EDA. Targa contributed $2.0 million to us to maintain its 2% general partner interest. 13 Table of Contents In March 2013, we entered into a second Equity Distribution Agreement (the “2013 EDA”) with Citigroup, Deutsche Bank Securities Inc., Raymond James & Associates, Inc. and UBS Securities LLC, as our sales agents, pursuant to which we may sell, at our option, up to an aggregate of $200 million of our common units under our 2012 Shelf. During the three months ended March 31, 2013, we issued 248,252 common units and received gross proceeds of $10.7 million, pursuant to the 2013 EDA. Targa contributed $0.3 million to us to maintain its 2% general partner interest. Distributions In accordance with the partnership agreement, we must distribute all of our available cash, as determined by the general partner, to unitholders of record within 45 days after the end of each quarter. The following table details the distributions declared and/or paid by us during the three months ended March 31, 2013. Distributions Limited General Partner Distributions perlimited Three Months Ended Date Paid or to be Paid Partners Common Incentive 2% Total partner unit (In millions, except per unit amounts) March 31, 2013 May 15, 2013 $ December 31, 2012 February 14, 2013 Subsequent Event In April 2013, we filed with the SEC a universal shelf registration statement (the “2013 Shelf”), which provides us with the ability to offer and sell an unlimited amount of debt and equity securities, subject to market conditions and our capital needs. The 2013 Shelf expires in April 2016. Note 10 — Derivative Instruments and Hedging Activities Commodity Hedges The primary purpose of our commodity risk management activities is to manage our exposure to commodity price risk and reduce volatility in our operating cash flow due to fluctuations in commodity prices. We have hedged the commodity prices associated with a portion of our expected (i) natural gas equity volumes in Field Gathering and Processing Operations and (ii) NGL and condensate equity volumes predominately in Field Gathering and Processing segment and the LOU business unit in Coastal Gathering and Processing segment that result from its percent of proceeds processing arrangements. These hedge positions will move favorably in periods of falling prices and unfavorably in periods of rising prices. We have designated these derivative contracts as cash flow hedges for accounting purposes. The hedges generally match the NGL product composition and the NGL and natural gas delivery points to those of our physical equity volumes. The NGL hedges may be transacted as specific NGL hedges or as baskets of ethane, propane, normal butane, isobutane and natural gasoline based upon our expected equity NGL composition. We believe this approach avoids uncorrelated risks resulting from employing hedges on crude oil or other petroleum products as “proxy” hedges of NGL prices. Our natural gas and NGL hedges are settled using published index prices for delivery at various locations, which closely approximate our actual natural gas and NGL delivery points. We hedge a portion of our condensate sales using crude oil hedges that are based on the NYMEX futures contracts for West Texas Intermediate light, sweet crude, which approximates the prices received for condensate. This necessarily exposes us to a market differential risk if the NYMEX futures do not move in exact parity with the sales price of our underlying condensate equity volumes. 14 Table of Contents At March 31, 2013, the notional volumes of our commodity hedges for equity volumes were: Commodity Instrument Unit Natural Gas Swaps MMBtu/d NGL Swaps Bbl/d - - Condensate Swaps Bbl/d - - We also enter into derivative instruments to help manage other short-term commodity-related business risks. We have not designated these derivatives as hedges, and we record changes in fair value and cash settlements to revenues. Our derivative contracts are subject to netting arrangements that allow net cash settlement of offsetting asset and liability positions with the same counterparty. We record derivative assets and liabilities on our Consolidated Balance Sheets on a gross basis, without considering the effect of master netting arrangements. The following schedules reflect the fair values of our derivative instruments and their location in our Consolidated Balance Sheets as well as pro forma reporting assuming that we reported derivatives subject to master netting agreements on a net basis: Fair Value as of March 31, 2013 Fair Value as of December 31, 2012 Balance Sheet Derivative Derivative Derivative Derivative Location Assets Liabilities Assets Liabilities Derivatives designated as hedging instruments Commodity contracts Current $ Long-term Total derivatives designated as hedging instruments $ Derivatives not designated as hedging instruments Commodity contracts Current $ Long-term - Total derivatives not designated as hedging instruments $ Total current position $ Total long-term position Total derivatives $ The pro forma impact of reporting derivatives in the Consolidated Balance Sheetis as follows: Gross Presentation Pro forma Net Presentation Asset Liability Asset Liability March 31, 2013 Position Position Position Position Current position Counterparties with offsetting position $ $ $ $
